DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The 35 U.S.C. §112, 2nd paragraph, rejection(s) of claim 9, made of record in the office action mailed 06/01/2022, page 2 have been withdrawn due to Applicant’s amendment in the response filed on 06/01/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2020/0058577). 
Regarding claims 1 Yoshida discloses silica having the dielectric loss tangent of 0.002 or less and average particle size of the filler having the dielectric loss tangent of 0.002 or less is preferably 0.01-10 microns (para 0031), although Yoshida does not disclose the dielectric loss tangent of 0.002 or less at 10 GHz, it would be obvious that the dielectric loss tangent of 0.002 or less would be same at 10 GHz. As Yoshida does not disclose the presence of aluminum, magnesium or titanium and alkali or alkaline earth metal, inside and on the surface of silica of Yoshida, the claim limitations are met when these components are absent from the silica filler (0 ppm). 
While there is no disclosure that the silica fillers is an low dielectric silica powder as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. low dielectric silica powder, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art silica and further that the prior art structure which is a silica powder identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claims 3, 5, 7 As Yoshida does not disclose the presence of hydroxy group, inside and on the surface of silica a metal or metal oxide and boron and uranium or thorium in the silica filler of Yoshida, the claim limitations are met when these components are absent from the silica filler. 
Regarding claim 10, Yoshida discloses multilayer wiring substrate when using a fluororesin substrate, by using an adhesive layer capable of suppressing misalignment between layers and having excellent peel strength and adhesive layer contains a thermosetting resin (abstract) and includes silica filler (0031). 
Response to Arguments
Applicants arguments filed on 06/01/2022 have been fully considered, but they are not persuasive.
Applicant argues that Yoshida does not explicitly teach the claimed silica powder having a dielectric loss tangent of 0.0005 or less. That is, Yoshida merely describes the low dielectric silica powder having a dielectric loss tangent of “0.002 or less,” and does not teach or fairly suggest the claimed silica powder having a dielectric loss tangent of 0.0005 or less and how to obtain or manufacture such a silica powder.
Yoshida discloses silica having the dielectric loss tangent of 0.002 or less and average particle size of the filler having the dielectric loss tangent of 0.002 or less is preferably 0.01-10 microns (para 0031). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Applicant argues that even if Yoshida is considered, which does not teach or fairly suggest the claimed silica powder itself, having a dielectric loss tangent of 0.0005 or less, and does not teach or fairly suggest how to obtain or manufacture such a silica powder, a person skilled in the art would have had no guidance with respect to how to obtain or manufacture the claimed silica powder having “an average particle size of 0.1 to 30 um and a dielectric loss tangent of 0.0005 or less at 10 GHz.”
However, it should be noted that claims are directed towards product claims and not process claims and it is not required for Yoshida to teach the manufacturing process of how to obtain silica powder with a loss tangent of 0.0005 or less.
Applicant argues the Patent Office states that the claimed invention is obvious by citing Yoshida only, improperly finding that numerical range of the dielectric loss tangent is literally overlapping with the claimed invention. The rejection presentation is deficient at least because the Patent Office has not identified a prior art reference which discloses the silica powder satisfying the claimed numerical range of the dielectric loss tangent at 10 GHz, or a prior art reference which discloses the manufacturing method and so on and is the same or substantially the same as that used to generate the claimed silica powder. Because the Patent Office does not provide such evidence and it is not of record, the conclusion of obviousness improperly relies on hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Patent and Trademark Office can require Applicant to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on Applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 U.S.P.Q. 431 (CCPA 1977).
Applicant argues that In paragraph [0097] of the instant application, Comparative Example 4, a thermosetting resin composition containing silica powder Al (unheat-treated silica powder having a dielectric loss tangent of 0.0006 at 10 GHz) was obtained; and the cured material obtained from the composition had a dielectric loss tangent of 0.005, which was poor compared with the products of the claimed invention (see Examples 5 and 6). In paragraph [0098], Comparative Example 5, an uncured maleimide resin composition containing silica powder Al was prepared; and the cured material obtained from the composition had a dielectric loss tangent of 0.001, although which is within the range of the dielectric loss tangent of “0.002 or less” disclosed in Yoshida, which was poor compared with the product of the claimed invention (see Example 7). Considering the results of Example 6 and Comparative Example 4, and Example 7 and Comparative Example 5, it can be understood that by using a resin composition having the claimed low dielectric silica particles blended, the dielectric loss tangent of a cured material can be lowered easily (see Table 4, paragraph [0103)).
However, the data is not in commensurate in scope with the scope of the present claim as inventive examples discloses the presence of hydroxy group in the silica powder, whereas claim does not recite the presence of hydroxy group and based on the examples it looks like heat treatment plays a role in getting loss tangent below 0.0005 which is a process step. Applicant is requested to file a declaration/Affidavit to prove that Yoshida’s silica powder cannot be less than 0.0005. 
Applicant argues that the claimed invention is also characterized by having an extremely small amount of the specific metal and/or metal oxide (impurity), that is, “the low dielectric silica powder has, inside and on a surface thereof, 200 ppm or less of a metal and/or a metal oxide in terms of a mass of each metal, the metal selected from aluminum, magnesium, and titanium, and 10 ppm or less of an alkali metal and an alkaline earth metal in terms of a mass of each.” Such a silica powder is not easily crystallized in the step of heat-treating, and a silica powder with the target low dielectricity can be obtained. Additionally, such a silica powder can prevent from eroding electrodes of high-speed communication substrates and semiconductor devices. In this manner, by keeping the impurity concentrations low, dielectric characteristics, etc. of the silica powder become more favorable (see specification, paragraph [0045]).
However, it should be noted that claim does not require the impurities to be present in any amount in the silica powder as the impurities are less than 200 ppm and 10 ppm which can be 0 ppm. However, Applicant is advised to include a lower range for ppm for the impurities. 
Applicant argues that the applied reference neither suggest nor appreciate the advantages of the claimed features including those discussed above and in the specification. For example, the inventive low dielectric silica powder can achieve an extremely small dielectric loss tangent, and a low dielectric silica powder-containing resin composition, being a mixture of the low dielectric silica powder and a resin can give a cured material with an extremely small dielectric loss tangent. In addition, according to the inventive method for manufacturing a low dielectric silica powder, a silica powder with a low dielectric loss tangent, high strength, and strong adhesion at the interface to resin can be manufactured with excellent productivity. See Specification, paragraph [0034] and [0101]-[0104], and Tables 1-4. Nothing in the applied reference reasonably suggests the claimed combination of features, much less the unexpected results achieved with the claimed features. Instead the applied reference does not even appreciate and/or recognize the possibility of obtaining such improved properties. Thus, the patentability of the claimed features is further supported by the evidence of unexpected results and advantages disclosed in the present specification.
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788